—Judgment, Supreme Court, New York County (Charles Solomon, J.), rendered July 3, 1997, convicting defendant, after a jury trial, of robbery in the third degree and grand larceny in the fourth degree, and sentencing him, as a persistent felony offender, to concurrent terms of 15 years to life, unanimously affirmed.
The court properly exercised its discretion in sentencing defendant as a persistent felony offender. The record supports the court’s finding that “the history and character of the defendant and the nature and circumstances of his criminal conduct indicate that extended incarceration and life-time supervision will best serve the public interest” (Penal Law § 70.10 [2]).
The record establishes that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714).
Defendant’s remaining contentions, including those contained in his pro se supplemental brief, are unpreserved and we decline to review them in the interest of justice. Were we to *440review these claims, we would reject them. Concur — Nardelli, J. P., Williams, Tom, Andrias and Buckley, JJ.